FILED
                             NOT FOR PUBLICATION                            AUG 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GURDEEP SINGH KATTAURA,                          No. 12-70349

               Petitioner,                       Agency No. A040-362-086

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Gurdeep Singh Kattaura, a native and citizen of India, petitions for review of

the order of the Board of Immigration Appeals (“BIA”) dismissing his appeal from

the removal order of an immigration judge (“IJ”). We dismiss the petition for

review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the agency’s removal order because

Kattaura’s admissions before the IJ establish that he is removable under 8 U.S.C.

§ 1227(a)(2)(A)(iii) due to his conviction for possession for sale of a controlled

substance under California Health & Safety Code § 11378. See 8 U.S.C.

§ 1252(a)(2)(C) (eliminating appellate jurisdiction to review removal orders

predicated on aggravated felonies); see also Pagayon v. Holder, 675 F.3d 1182,

1189 (9th Cir. 2011) (per curiam) (holding that a petitioner’s pleading-stage

admissions and concessions may be sufficient to establish removability).

Kattaura’s claim that he did not receive the same treatment as another alien with

the same conviction is not sufficiently colorable to invoke our jurisdiction under

8 U.S.C. § 1252(a)(2)(D). See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930

(9th Cir. 2005) (“To be colorable in this context, the alleged violation need not be

substantial, but the claim must have some possible validity.” (citation and internal

quotation marks omitted)).

      We also lack jurisdiction to consider Kattaura’s claim that the IJ failed to

timely provide him with copies of the record relating to his conviction, because he

failed to exhaust this claim before the BIA. See Tijani v. Holder, 628 F.3d 1071,

1080 (9th Cir. 2010).




                                          2                                     12-70349
      We deny Kattaura’s request to supplement the administrative record. See

8 U.S.C. § 1252(b)(4)(A).

      PETITION FOR REVIEW DISMISSED.




                                       3                                  12-70349